 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARIUS SIMS,                                      No. 2:16-cv-0204 JAM AC P
12                        Plaintiff,
13           v.                                         ORDER
14    J. CANTU, et al.,
15                        Defendants.
16

17          Defendants have filed an amended notice of death, which indicates that it was served by

18   mail on plaintiff’s sister, Carla Bell, at 11334 Cresbook St., Norwalk, CA 90650-3705. ECF No.

19   40.

20          From the certificate of service, it does not appear that defendants have properly served

21   Ms. Bell. Although parties may be served by simply mailing the paper to be served under Federal

22   Rule of Civil Procedure 5, nonparties being served a statement noting death must be served in

23   accordance with the requirements of Rule 4. Fed. R. Civ. P. 25(a)(3); Barlow v. Ground, 39 F.3d

24   231, 233-34 (9th Cir. 1994). Rule 4(e)(1) states that service may be completed “following state

25   law for serving a summons in an action brought in courts of general jurisdiction in the state where

26   the district court is located or where service is made.” Defendants may also choose to (1) deliver

27   notice to the individual personally; (2) leave a copy at “the individual’s dwelling or usual place of

28   abode with someone of suitable age and discretion who resides there; or” (3) deliver the notice
                                                        1
 1   “to an agent authorized by appointment or by law to receive service of process.” Fed. R. Civ. P.
 2   4(e)(2). Accordingly, service by mail on a person within California is not permitted except as set
 3   forth in California Code of Civil Procedure § 415.30(a),1 which requires that the document to be
 4   served be accompanied by “two copies of the notice and acknowledgement provided for in
 5   subdivision (b) and a return envelope, postage prepaid, addressed to the sender.” See also
 6   Barlow, 39 F.3d at 234 (citations omitted). Defendants’ statement noting plaintiff’s death and
 7   declaration of service do not reflect that they have complied with these requirements. ECF No.
 8   40. Furthermore, service under § 415.30 is not complete until the acknowledgement of receipt is
 9   completed, and then only if the acknowledgement is returned to the sender. Cal. Civ. Proc. Code
10   § 415.30(c).
11          Accordingly, IT IS HEREBY ORDERED that:
12          1. Within fourteen days of service of this order, defendants shall either provide an
13   amended certificate of service showing that they complied with California Code of Civil
14   Procedure § 415.30 or re-serve the statement noting death on plaintiff’s sister, Carla Bell, in a
15   manner that complies with the Federal Rules of Civil Procedure.
16          2. If defendants choose to serve the notice in accordance with California Code of Civil
17   Procedure § 415.30, they must file the completed acknowledgment of receipt within forty-five
18   days of the date the notice was mailed. If the acknowledgment of receipt is not returned within
19   the time provided by § 415.30, defendants must notify the court and attempt to serve Ms. Bell by
20   other means.
21   DATED: October 25, 2019
22

23

24

25

26

27
     1
       California provides an alternative method for serving individuals outside the state. Cal. Civ.
28   Proc. Code § 415.40.
                                                       2
